


110 HRES 944 EH: Honoring the service and accomplishments of

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 944
		In the House of Representatives, U.
		  S.,
		
			February 25, 2008
		
		RESOLUTION
		Honoring the service and accomplishments of
		  Lieutenant General Russel L. Honoré, United States Army, for his 37 years of
		  service on behalf of the United States.
	
	
		Whereas Lieutenant General Russel L. Honoré is a native of
			 Lakeland, Louisiana;
		Whereas Lieutenant General Honoré graduated from Southern
			 University and A&M College in 1971 with a bachelor’s degree in vocational
			 agriculture and, upon graduation, was commissioned as a Second Lieutenant in
			 the United States Army;
		Whereas Lieutenant General Honoré graduated from Troy
			 State University with a master’s degree in human resources, received an
			 honorary doctorate in public administration from Southern University and
			 A&M College, and received an honorary doctorate in law from Stillman
			 College;
		Whereas Lieutenant General Honoré served in a number of
			 infantry command positions in the Army, including overseas tours in Germany and
			 as a commanding officer in the Second Infantry Division in Korea;
		Whereas Lieutenant General Honoré saw action in Iraq and
			 Kuwait during Operation Desert Storm;
		Whereas Lieutenant General Honoré served as vice director
			 for operations for the Joint Chiefs of Staff, Washington, District of Columbia,
			 deputy commanding general and assistant commandant of the United States Army
			 Infantry Center and School at Fort Benning, Georgia, and assistant division
			 commander, maneuver/support for the First Calvary Division at Fort Hood,
			 Texas;
		Whereas Lieutenant General Honoré commanded the Joint
			 Force Headquarters for Homeland Security;
		Whereas Lieutenant General Honoré commanded the First
			 United States Army, which is responsible for the training and deployment of
			 500,000 National Guard and Reserve members.
		Whereas the awards and decorations of Lieutenant General
			 Honoré include the Defense Distinguished Service Medal with Oak Leaf Cluster,
			 the Distinguished Service Medal with Oak Leaf Cluster, the Defense Superior
			 Service Medal, the Legion of Merit with four Oak Leaf Clusters, the Bronze Star
			 Medal, the Defense Meritorious Service Medal, the Meritorious Service Medal
			 with three Oak Leaf Clusters, and the Army Commendation Medal with three Oak
			 Leaf clusters;
		Whereas Lieutenant General Honoré led the Joint Task Force
			 Katrina following the hurricane’s destruction of the Gulf Coast in 2005, where
			 he commanded all active-duty troops from all military branches dedicated to the
			 storm recovery operations; and
		Whereas Lieutenant General Honoré and his wife Beverly
			 raised four children, Stephanie, Kimberly, Stephen, and Michael, and their son
			 Michael has served in Iraq as an Army sergeant: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Lieutenant
			 General Honoré for his 37 years of service on behalf of the United
			 States;
			(2)commends
			 Lieutenant General Honoré for his dedication and commitment to the Army and his
			 leadership in the post-Katrina recovery effort; and
			(3)recognizes
			 Lieutenant General Honoré as a soldier, commander, and leader and for
			 displaying throughout his distinguished military service the highest levels of
			 leadership, professional competence, integrity, and courage.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
